Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 25 July 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 3 and 5 - 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, and 5 of U.S. Patent No. 11359983 in view of Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the US Patent discloses a quartz pressure sensor that resonates in the thickness-shear mode, comprising: a center resonator structure; and a housing bonded to the center resonator structure, the housing comprising: a first cap bonded to a first side of the center resonator structure, forming a first joint; and a second cap bonded to a second side of the center resonator structure, forming a second joint (Claim 1).
The US Patent fails to disclose the bonding is via sealing glass. 
Puccio bonding is via sealing glass (fused glass frit) [0034].
It would have been obvious to one of ordinary skill in the art to modify the US Patent to have at least one of the first or second joints is formed with a sealing glass for the benefit of bonding the cap and resonator together, as taught by Puccio [0034]
The combination fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (-26 µm).
Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art to modify the combination so that the thickness of the first or second joint is less than or equal to about 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).
Regarding Claim 2, the US Patent discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz (Claim 5).
Regarding Claim 3, the US Patent fails to disclose the center resonator structure comprises an AT-cut quartz, a BT-cut quartz, an RT-cut quartz, or an SBTC-cut quartz.
Puccio discloses the center resonator structure comprises an AT-cut quartz, a BT-cut quartz, an RT-cut quartz, or an SBTC-cut quartz [0033].
It would have been obvious to one of ordinary skill in the art to modify the US Patent to have the center resonator structure comprise an AT-cut quartz, a BT-cut quartz, an RT-cut quartz, or an SBTC-cut quartz for the benefit of utilizing quartz known to function in thickness-shear resonators.
Regarding Claim 5, Daito teaches the thickness of the one or more joints is less than about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, the US Patent discloses the first cap and the second cap each comprise: an interior sidewall, the interior sidewall defining a cap bore; and a joint sidewall transverse and connecting to the interior sidewall (Claim 1).
Puccio teaches the first joint and second joints are formed between the joint sidewall and the center resonator structure wherein the first joint and second joints are formed between the joint sidewall and the center resonator structure (Figure 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 7, the US Patent discloses an inner diameter edge formed between the interior sidewall and the joint sidewall (Claim 1), the inner diameter edge having a radius edge (Claim 2, 3)
Regarding Claim 8 and Claim 9, Regarding Claim 19 and 20, it would appear the limitations are inherent consequences of the taught structure.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11359983 in view of Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780), in further view of Eernisse, E. P., T. D. McConnell, and A. F. Veneruso. Development of a high resolution downhole pressure instrument for high temperature applications. No. SAND-78-1550C; CONF-7810170-1. Sandia Labs., Albuquerque, NM (USA), 1978. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding Claim 4, the combination fails to expressly disclose the sealing glass comprises a melting point below 573 °C.
Eernisse teaches a sealing glass (Pyroceram 89) comprises a melting point below 573 °C (445 °C).
As such, it would have been obvious to one of ordinary skill in the art to modify the combination to utilize a sealing glass comprises a melting point below 573 °C for the benefit of utilizing a glass which can make an initial seal then convert to a mechanically stable ceramic form, as taught by Eernisse (Page 5)

Claims 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12 and 15 of U.S. Patent No. 11359983. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 17, the US Patent discloses a quartz pressure sensor that resonates in the thickness-shear mode, comprising: a center resonator structure; and a housing bonded to the center resonator structure, the housing comprising: a first cap bonded to a first side of the center resonator structure, forming a first joint; and a second cap bonded to a second side of the center resonator structure, forming a second joint, wherein the first cap and the second cap each comprise: an interior sidewall, the interior sidewall defining a cap bore; a joint sidewall transverse and connecting to the interior sidewall; and an inner diameter edge formed between the interior sidewall and the joint sidewall, the inner diameter edge having a radius edge (Claim 12).
Regarding Claim 18, the US Patent discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz (Claim 15).
Regarding Claim 19 and 20, it would appear the limitations are inherent consequences of the taught structure.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 11359983, in view of Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 21, the US Patent fails to discloses at least one of the first or second joints is formed with a sealing glass.
Puccio teaches at least one of the first or second joints is formed with a sealing glass (fused glass frit) [0034].
It would have been obvious to one of ordinary skill in the art to modify the US Patent to have at least one of the first or second joints is formed with a sealing glass for the benefit of bong the cap and resonator together, as taught by Puccio [0034]
The combination fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (-26 µm).
Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art to modify the combination so that the thickness of the first or second joint is less than or equal to about 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding Claim 4, “comprises” should read “has”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 19 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a second cap bonded to a second side of the center resonator structure with the sealing glass”. It is unclear as to if this sealing glass is the same as the previously recited in the claim i.e. the same singular sealing glass is used to form both bonds of if the bond is a second, separate bond merely utilizing the same material, thus rendering the claims indefinite
Regarding Claims 1, 5, 8, 9, and 19 - 21, the claims utilize the term “about”. It is unclear as to what the metes and bounds of the term are e.g. how much a value can be outside a claimed range or different than a claimed value and fall within “about” thus rendering the claims indefinite. 
Regarding Claims 8 and 19, the claims recite “the radius edge reduces stress at the first and/or second joint compared to a chamfered edge between the interior sidewall and the joint sidewall by about 5% - 50%, by about 10% - 35%, or by about 10% - 25%”. It is unclear as to how the comparison is being made between stressed of the radius edge and the chamfered edge, thus rendering the claim indefinite. What are the conditions which prevail during the comparison? What dimension of radius and what dimension of chamfer? 
The term “high” in Claim 9 and Claim 20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to at what point a stress can be considered “high” thus rendering the claim indefinite.
Regarding Claims 9 and 20, the claims recite “the radius edge reduces a high stress point in the cap bore” It is unclear as to what the comparison i.e. the reducing is made against, thus rendering the claim indefinite. The high stress point is reduced with respect to what?
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780).
Regarding Claim 1, Puccio discloses a quartz pressure sensor that resonates in the thickness-shear mode [Abstract], in at least Figure 3, comprising: a center resonator structure (202); and a housing (204, 206) bonded to the center resonator structure [0034], the housing comprising: a first cap (204) bonded to a first side of the center resonator structure with a sealing glass (fused glass frit) [0034], forming a first joint (212) (Figure 3); and a second cap (206) bonded to a second side of the center resonator structure with the sealing glass, forming a second joint (214) [0034] (Figure 3).
Puccio fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (-26 µm).
	Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Puccio so that the thickness of the first or second joint is less than or equal to about 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).
Regarding Claim 2, Puccio discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz [0033].
Regarding Claim 3, Puccio discloses the center resonator structure comprises an AT-cut quartz, a BT-cut quartz, an RT-cut quartz, or an SBTC-cut quartz [0033].
Regarding Claim 5, Daito teaches the thickness of the one or more joints is less than about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Puccio discloses the first cap and the second cap each comprise: an interior sidewall (sidewall bounding 220, 222 respectively) (Figure 3), the interior sidewall defining a cap bore (220, 222, respectively) (Figure 3); and a joint sidewall transverse and connecting to the interior sidewall (sidewall bounding 212, 214 respectively) (Figure 3),  wherein the first joint and second joints are formed between the joint sidewall and the center resonator structure (Figure 3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780), in further view of Eernisse, E. P., T. D. McConnell, and A. F. Veneruso. Development of a high resolution downhole pressure instrument for high temperature applications. No. SAND-78-1550C; CONF-7810170-1. Sandia Labs., Albuquerque, NM (USA), 1978.
Regarding Claim 4, the combination fails to expressly disclose the sealing glass comprises a melting point below 573 °C.
Eernisse teaches a sealing glass (Pyroceram 89) comprises a melting point below 573 °C (445 °C).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a sealing glass comprises a melting point below 573 °C for the benefit of utilizing a glass which can make an initial seal then convert to a mechanically stable ceramic form, as taught by Eernisse (Page 5)

Claim(s) 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780), in further view of Matsumoto (US 2009/0009036)
Regarding Claim 7, Puccio discloses an inner diameter edge formed between the interior sidewall and the joint sidewall, the inner diameter edge having a chamfer (216) [0034].
The combination fails to expressly disclose the inner diameter edge having a radius edge.
Matsumoto teaches an inner diameter edge having a radius edge (see edge in Figure 11 between 122, 132, and 110 and radius of curvature discussed in [0040]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the inner diameter edge has a radius edge for the benefit of utilizing a shape known to reduce shear stress at the bonding interface layers, as taught by Matsumoto [0040, 0058].
Regarding Claim 8, Matsumoto teaches a radius edge reduces stress at the first and/or second joint between the interior sidewall and joint sidewall.
Matsumoto fails to expressly disclose the reduction in stress is compared to a chamfered edge by about 5% - 50%, by about 10% 35%, or by about 10% - 25% however it would appear such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 7 above.
Regarding Claim 9, Matsumoto fails to expressly discloses the radius edge reduces a high stress point in the cap bore between about 2% - 15%, between about 5% - 12.5%, or by about 9% however it would appear such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 7 above.

Claim(s) 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Matsumoto (US 2009/0009036)
Regarding Claim 17, Puccio discloses a quartz pressure sensor that resonates in the thickness-shear mode [Abstract], in at least Figure 3, comprising: a center resonator structure (202); and a housing (204, 206) bonded to the center resonator structure [0034], the housing comprising: a first cap (204) bonded to a first side of the center resonator structure (fused glass frit) [0034], forming a first joint (212) (Figure 3); and a second cap (206) bonded to a second side of the center resonator structure, forming a second joint (214) [0034] (Figure 3) wherein the first cap and the second cap each comprise: an interior sidewall (sidewall bounding 220, 222 respectively) (Figure 3), the interior sidewall defining a cap bore (220, 222, respectively) (Figure 3); and a joint sidewall transverse and connecting to the interior sidewall (sidewall bounding 212, 214 respectively) (Figure 3); and an inner diameter edge formed between the interior sidewall and the joint sidewall, the inner diameter edge having a chamfer (216) [0034].
Puccio fails to expressly disclose the inner diameter edge having a radius edge.
Matsumoto teaches an inner diameter edge having a radius edge (see edge in Figure 11 between 122, 132, and 110 and radius of curvature discussed in [0040]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Puccio so that the inner diameter edge has a radius edge for the benefit of utilizing a shape known to reduce shear stress at the bonding interface layers, as taught by Matsumoto [0040, 0058].
Regarding Claim 18, Puccio discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz [0033].
Regarding Claim 19, Matsumoto teaches a radius edge reduces stress at the first and/or second joint between the interior sidewall and joint sidewall.
Matsumoto fails to expressly disclose the reduction in stress is compared to a chamfered edge by about 5% - 50%, by about 10% 35%, or by about 10% - 25% however it would appear such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 17 above.
Regarding Claim 20, Matsumoto fails to expressly discloses the radius edge reduces a high stress point in the cap bore between about 2% - 15%, between about 5% - 12.5%, or by about 9% however it would appear such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 17 above.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Matsumoto (US 2009/0009036), in further view of Daito et al. (US 2017/0350780).
Regarding Claim 21, Puccio discloses at least one of the first or second joints is formed with a sealing glass (fused glass frit) [0034].
The combination fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (-26 µm).
Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to about 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the thickness of the first or second joint is less than or equal to about 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856